United States Court of Appeals
                       For the First Circuit

No. 08-1757

                       HENDERSON M. LUMATAW,

                            Petitioner,

                                 v.

                        ERIC H. HOLDER, JR.,*
               ATTORNEY GENERAL OF THE UNITED STATES,

                            Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                               Before

                     Torruella, Circuit Judge,
                  Tashima,** Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     William A. Hahn and Hahn & Matkov, on brief for petitioner.
     Janice K. Redfern, Senior Litigation Counsel, Office of
Immigration Litigation, Michael F. Hertz, Acting Assistant Attorney
General, and Linda S. Wernery, Assistant Director, on brief for
respondent.



                         September 9, 2009




*
   Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric H.
Holder, Jr. is substituted for former Attorney General Michael B.
Mukasey as respondent.
**
     Of the Ninth Circuit, sitting by designation.
            TORRUELLA,    Circuit       Judge.   Petitioner      Henderson   M.

Lumataw, a native and citizen of Indonesia, seeks review of a

decision    issued   by   the   Board    of   Immigration   Appeals    ("BIA")

affirming     the    Immigration    Judge's      ("IJ's")   denial    of     his

application    for   political     asylum,    withholding   of    removal    and

protection under the Convention Against Torture ("CAT").1              Lumataw

entered the United States in 1995 and filed his I-589 application

for asylum in 2005 on the basis of past persecution and fear of

future persecution in Indonesia on account of his religious status

as a practicing Christian.         The BIA affirmed the IJ's denial of

asylum on the ground that Lumataw failed to allege sufficient

changed circumstances in Indonesia to excuse his failure to timely

file his asylum application within one year of his 1995 arrival.

The BIA also agreed with the IJ's conclusion that Lumataw had not

established past persecution and that he would not "more likely

than not" be persecuted in the future if he returned to Indonesia.

            In this petition for review, Lumataw challenges the

agency's determinations on the merits of his asylum claim, but also

alleges that the BIA erred as a matter of law in holding his

application to be untimely because the one-year filing deadline had

not yet been enacted into law at the time of his initial entry.

After careful review of the record, we hold that the IJ and BIA


1
   Since Lumataw did not raise his CAT claim in his appellate
brief, that basis for his application is deemed waived. Oroh v.
Holder, 561 F.3d 62, 64 n.1 (1st Cir. 2009).

                                        -2-
committed prejudicial legal error in assessing the timeliness of

Lumataw's petition. We thus grant the instant petition and remand.

                                 I.   Background

A. Factual Background

            Henderson M. Lumataw is a 35 year-old citizen and native

of Indonesia.      He identifies himself as a Christian Protestant.

The incident upon which Lumataw's claim of past persecution is

premised took place in Indonesia in August 1995.                   On that date,

while traveling through Indonesia, Lumataw was accosted by a thief

who was subsequently joined by three additional attackers. Lumataw

identified these individuals as Muslims due to their headdresses

and sarong attire.        Seeing the cross necklace around Lumataw's

neck, one of the attackers accused Lumataw of being Christian. The

attacker pointed a knife at Lumataw's neck and threatened to kill

him, saying "I want to kill you Christian."                Ultimately, Lumataw

escaped the attackers after they had robbed him of his cross

necklace. Lumataw was very shaken by the incident. Thereafter, he

left Indonesia for the United States.

            Lumataw entered the United States on September 12, 1995

on a non-immigrant visitor with authorization to remain for six

months.     According to Lumataw, he overstayed out of fear of being

threatened, tortured, or killed if he returned to Indonesia,

because of his status as a Christian.            Lumataw explained, however,

that   he    did   not   apply    for   asylum     right    away    because   the


                                        -3-
interreligious conflict between Muslims and Christians was not as

perilous in 1995 as it would later become.      Country conditions

evidence on the record, including U.S. State Department Human

Rights Reports, confirms the increase in interreligious tensions in

Indonesia in the late 1990s and early 2000s.   On October 5, 2002,

in New Hampshire, Lumataw married Vonnie Golioth ("Golioth"), also

a Protestant Christian of Indonesian nationality.

B.   Procedural History

           On January 27, 2003, Golioth applied for asylum and

Lumataw was included in his wife's application. On April 11, 2003,

the Department of Homeland Security ("DHS") served him with a

Notice to Appear ("NTA") charging him with being removable under 8

U.S.C. § 1227(a)(1)(B), as an alien who remained in the United

States for a time longer than permitted.   In 2005, Lumataw filed

his own application for asylum under § 208 of the Immigration and

Nationality Act ("INA"), and in the alternative, withholding of

removal under § 241(b)(3) of the INA and under the CAT.2

           1.   The IJ Decision

           On January 26, 2006 a hearing was held before an IJ on

the merits of Lumataw's application.     In addition to Lumataw's

testimony, Golioth also testified about incidents of violence and




2
   Lumataw had requested that the IJ consolidate his separate
asylum application with his wife's application, but the request was
denied.

                                  -4-
intimidation inflicted on Christians by Muslims in Indonesia.                   The

IJ issued an oral decision that day.

           The IJ identified the "timeliness" of Lumataw's asylum

application as the threshold question for the court, noting that

Lumataw's asylum application was "filed approximately 10 years

after he entered the United States."3            The IJ reasoned that "while

periods   of    social   conflict    can      intervene   between   [Lumataw's]

arrival in the United States and the time he applied for asylum,

[Lumataw] has not established that circumstances have changed to

the point where his eligibility for asylum has been materially

affected."     Finding no evidence of "a change in circumstances that

would justify a late filing in this case," the IJ held that

Lumataw's application for asylum was untimely.

           As    to   the    material    aspects     of   Lumataw's      remaining

withholding of removal claim, the IJ found Lumataw to be generally

credible, but concluded that even if Lumataw's attackers were

motivated by animosity towards Christians, one isolated attack, far

from   Lumataw's      home   or   workplace,     with     no   injury,    did   not

constitute     past   persecution.         Finding    that     Lumataw    had   not

established past persecution, no presumption of future persecution



3
   As explained infra, normally, an asylum application must be
filed within one-year of an alien's arrival, unless he arrives
prior to April 1, 1997, in which case, the filing deadline is one-
year from that date. See 8 U.S.C. § 1158(a)(2)(B); 8 C.F.R.
§ 1208.4(a)(2)(ii).      Exceptions do apply.       See 8 U.S.C.
§ 1158(a)(2)(D).

                                        -5-
applied either.     Furthermore, the IJ concluded that Lumataw could

not prove it was "more likely than not" that he would be persecuted

if he returned to Indonesia, and thus, the IJ also denied his

application for withholding of removal under section 241(b)(3) of

the INA.   The IJ also noted that country conditions in Indonesia do

not support the conclusion that Lumataw would "more likely than

not" be persecuted, should he be removed to Indonesia.           Lumataw's

application for CAT relief was also denied.              Finally, the IJ

concluded that Lumataw was eligible for voluntary departure.

           2. The BIA Decision

           On May 16, 2008, the BIA dismissed Lumataw's appeal.          On

the issue of timeliness, the BIA "agree[d] with the [IJ] that

[Lumataw] had failed to establish sufficient changed circumstances

in Indonesia to excuse his failure to timely file his application

for asylum."    Although Lumataw had argued to the BIA that the IJ

had   failed   to   acknowledge   his   inclusion   in   his   wife's   2003

application, the BIA held that Lumataw "failed to demonstrate that

the [IJ's] omission of this fact supports a finding that his

failure to file his application for asylum within one year of his

arrival in the United States in 1995 should be excused based on

changed circumstances in Indonesia."

           As to the merits of Lumataw's alternative withholding of

removal claim, the BIA adopted the reasoning of the IJ that Lumataw

had failed to establish either past persecution or that he would


                                   -6-
"more likely than not" be persecuted in the future, so as to

support withholding of removal.    The BIA also rejected his claims

under the CAT.

           A timely petition for review in this court followed.   In

this petition Lumataw argues that the IJ and BIA erred as a matter

of law in holding his asylum application to be untimely, as those

decisions rested on Lumataw's failure to file within one year of

his initial entry in 1995 when no filing deadline had yet been

enacted into law, as well as a failure to consider his inclusion in

his wife's earlier-filed petition. Lumataw further argues that the

IJ and BIA erred in ruling that Lumataw failed to make out a case

of past persecution. Finally, Lumataw argues that should we remand

on the first issue, he should be entitled, on remand, to present an

asylum claim based on "well-founded fear of future persecution."

                           II. Discussion

A.   Applicable Law

           "To establish eligibility for asylum, an alien must prove

either past persecution, which gives rise to an inference of future

persecution, or establish a well founded fear of future persecution

on account of her race, religion, nationality, membership in a

social group, or political opinion."    Hem v. Mukasey, 514 F.3d 67,

69 (1st Cir. 2008).   In contrast, "[t]o qualify for withholding of

removal, an alien must show that, more likely than not, he faces

persecution on account of one of [these] five protected grounds,


                                  -7-
. . . should he return to his homeland."            Pan v. Gonzales, 489 F.3d

80, 85-86 (1st Cir. 2007) (emphasis added); see also 8 U.S.C.

§ 1101(a)(42)(A); 8 C.F.R. § 1208.16(b)(2).                 "This 'more likely

than not' standard is harder for an alien to satisfy than the

'reasonable possibility' standard for showing a well-founded fear

of future persecution in asylum cases."             Pan, 489 F.3d at 86.

             Unlike a withholding of removal application, which is not

subject to a filing deadline, see 8 C.F.R. § 1208.4(a), "[a]n

asylum application must ordinarily be filed 'within one year after

the date of the alien's arrival in the United States,' or by

April 1, 1998, whichever is later."           Oroh, 561 F.3d at 66 (internal

citations and quotation marks omitted); see also 8 U.S.C. § 1158(a)

(2)(B); 8 C.F.R. § 1208.4(a)(2)(ii) (explaining that the "1-year

period shall be calculated from the date of the alien's last

arrival in the United States or April 1, 1997, whichever is

later").     Prior to the enactment of this one-year bar, effective

April   1,   1997,   there   was   no    mandated    time    limit   for   filing

applications for asylum.       See In re F-P-R-, 24 I. & N. Dec. 681,

685 (B.I.A. 2009) (referencing Congress "enact[ment] [of] the 1-

year filing period in 1996.").

             An application for asylum may be considered beyond the

one-year deadline, however, "if an applicant demonstrates 'changed

circumstances which materially affect the applicant's eligibility

for asylum or extraordinary circumstances relating to the delay in


                                        -8-
filing.'" Oroh, 561 F.3d at 66 (citing 8 U.S.C. § 1158(a)(2)(D); 8

C.F.R. §§ 1208.4(a)(4), (5)); Rashad v. Mukasey, 554 F.3d 1, 4 (1st

Cir. 2009).      "Changed circumstances" may include "[c]hanges in

conditions in the applicant's country of nationality" or "[c]hanges

in   the   applicant's     circumstances      that   materially    affect   the

applicant's eligibility for asylum, including changes in applicable

U.S. law and activities the applicant becomes involved in outside

the country of feared persecution that place the applicant at

risk."     8 C.F.R. § 1208.4(a)(4)(i).        "Extraordinary circumstances"

refers to "events or factors directly related to the failure to

meet the 1-year deadline."        8 C.F.R. § 1208.4(a)(5).        An applicant

attempting to demonstrate changed or extraordinary circumstances

must also demonstrate that he "filed the application 'within a

reasonable period' given those circumstances."            Oroh, 561 F.3d at

66 (quoting 8 C.F.R. §§ 1208.4(a)(4), (5)).

B.   Standard of Review

             "Usually, this court confines its review to the BIA's

order that is being challenged by the petitioner."                Rashad, 554

F.3d at 4.    "However, when as here, the BIA adopts the decision of

the IJ, and provides some analysis of its own, the Court reviews

both decisions."     Id.

             We will uphold the factual findings of the IJ and BIA "if

they   are   supported     by   reasonable,    substantial,   and   probative

evidence on the record considered as a whole."           Acevedo-Aguilar v.


                                      -9-
Mukasey, 517 F.3d 8, 9 (1st Cir. 2008) (internal quotation marks

omitted).   Under the substantial evidence standard, this court may

not reverse the decision below unless the record compels a contrary

conclusion.     See INS v. Elías-Zacarías, 502 U.S. 478, 481 (1992)

(applying this standard); Acevedo-Aguilar, 517 F.3d at 9 (same).

Whether a petitioner has demonstrated past persecution is usually

a factual determination subject only to the highly deferential

substantial evidence standard.             See Elías-Zacarías, 502 U.S. at

483-84; Pangemanan v. Holder, 569 F.3d 1, 3 (1st Cir. 2009); Silva

v. Gonzales, 463 F.3d 68, 72 (1st Cir. 2006).

            Certain agency factual determinations are, however, by

statute excluded from judicial review.          See 8 U.S.C. § 1158(a)(3).4

As   relevant   to   this    appeal,   §   1158(a)(3)    "divests   courts      of

jurisdiction    to    review    determinations      of     timeliness   or     the

applicability of exceptions to the one-year rule."              Oroh, 561 F.3d

at 66.    "The only exception to this bright-line rule is contained

in 8 U.S.C. § 1252(a)(2)(D), which carves out an exception allowing

courts to review 'constitutional claims or questions of law.'" Id.

at 62 (quoting Hana v. Gonzales, 503 F.3d 39, 42 (1st Cir. 2007)).

To form the basis of judicial review under § 1252(a)(2)(D), the

alleged   "underlying       constitutional    or   legal    question    must    be


4
   Specifically, 8 U.S.C. § 1158(a)(3) states that "[n]o court
shall have jurisdiction to review any determination of the Attorney
General under paragraph (2)," with paragraph 2 governing various
bars to asylum eligibility, including time limits for application
and exceptions thereto.

                                       -10-
colorable; that is, the argument advanced must, at the very least,

have some potential validity."    Pan, 489 F.3d at 84.

           These deferential review standards "'do[] not . . .

preclude a court from vacating the BIA's asylum determination and

remanding a case for further consideration where the BIA's denial

of asylum was based upon an error of law."    Rojo v. Mukasey, 297

Fed. App'x 709, 711 (9th Cir. 2008) (unpublished) (quoting Kotasz

v. INS, 31 F.3d 847, 851 (9th Cir. 1994).       The harmless error

doctrine, however, informs the propriety of remand in the face of

legal error.   See Nadal-Ginard v. Holder, 558 F.3d 61, 69 n.7 (1st

Cir. 2009) (citing support for proposition that harmless error

doctrine applies to judicial review of immigration decision).

C.   Petition for Review

           1. Timeliness

           Lumataw argues that the IJ and BIA erred as a matter of

law in assessing the timeliness of his I-589 application for

asylum.   This is because the BIA reasoned that Lumataw did not

warrant an exception to the one year asylum filing deadline as he

did not file his application within one-year of entering the United

States. However, in 1995, and for some years thereafter, there was

no legal requirement that an alien file an asylum application

within one year of entry -- a fact that neither the IJ nor BIA

recognized.    In fact, there was no deadline at all.     Thus, by

charging Lumataw for failing to file within one year of entry, the


                                 -11-
IJ and BIA attributed years of delay to Lumataw for which he was

not legally responsible.        Lumataw argues that without even making

a finding of when he was legally required to file for asylum, the

BIA   could    not   conduct   any    meaningful   analysis   of   whether   an

exception was warranted.

              Additionally, at his hearing before the IJ, Lumataw

argued that because he had been included in his wife's January 2003

I-589 application for asylum, it is the January 2003 date, rather

than the date of Lumataw's personal filing in 2005, that should be

deemed the governing time for analyzing whether an exception to the

one-year deadline applied.           The IJ, however, erred as a matter of

law, Lumataw argues, in failing to consider Lumataw's inclusion in

his wife's 2003 application, noting only that petitioner filed ten

years after his 1995 initial entry.            Thus, the IJ's "ten year"

comment constitutes legal error, in that it shows the IJ was

mistaken as to both the start date and end dates for analyzing

whether changed or extraordinary circumstances excuse Lumataw's

delay.   By adding years of additional delay to the analysis that

did not belong, Lumataw argues that as a matter of law, neither the

IJ nor BIA conducted an appropriate one-year exception analysis.

              The government does not dispute Lumataw's claims of

error, but argues that Lumataw is challenging the agency's factual

determinations regarding timeliness, which we lack jurisdiction,

pursuant to 8 U.S.C. § 1158(a)(3), to review.             Recognizing that


                                       -12-
legal or constitutional questions are nevertheless reviewable on

appeal, see 8 U.S.C. § 1252(a)(2)(D); Lutaaya v. Mukasey, 535 F.3d

63, 69-70 (1st Cir. 2008), the government takes the position that

Lumataw's claims do not raise legal questions.         In support of its

position, the government relies on decisions of this court holding

that   agency   findings   regarding      timeliness   and   changed   or

extraordinary circumstances are usually factual determinations

outside this court's jurisdiction. See Hayek v. Gonzales, 445 F.3d

501, 506-07 (1st Cir. 2006).

                  a.   Question of Law

          The threshold issue is, thus, whether Lumataw has alleged

a reviewable "question of law" 8 U.S.C. § 1252(a)(2)(D), or rather,

a "question of fact" that is beyond our jurisdiction to review.

          We have previously held that "discretionary or factual

determinations continue to fall outside [our] jurisdiction" and

that "BIA findings as to timeliness and changed circumstances are

usually factual determinations."          See Hayek, 445 F.3d at 507

(emphasis added & internal quotation marks omitted). However, this

does not mean that this Court could never have jurisdiction over a

timeliness determination.    See    Liu v. INS, 508 F.3d 716, 721 (2d

Cir. 2007) (making this point).           Rather, "[s]ome discretionary

determinations do present underlying, reviewable questions of law."

Khan v. Filip, 554 F.3d 681, 689 (7th Cir. 2009); see also Arif v.

Mukasey, 509 F.3d 677, 680 (5th Cir. 2007) ("Although we have


                                   -13-
jurisdiction to review a determination of timeliness that turns on

a . . . question of law, we do not have jurisdiction to review

determinations of timeliness that are based on findings of fact.").

This is such a case.

             A reviewable "question of law" may be raised where the

agency used the "wrong legal standard" in coming to a determination

on a discretionary decision.           See Filip, 554 F.3d at 689; Liu, 508

F.3d at 721; Khan v. Gonzales, 495 F.3d 31, 35 (2d Cir. 2007); see,

e.g.,    Tariq    v.   Keisler,      505    F.3d   650,   656   (7th   Cir.   2007)

(recognizing that we retain jurisdiction to determine whether the

IJ   erred   in   requiring     "exceptional       circumstances"      instead     of

"extraordinary circumstances").             Similarly, a reviewable "question

of law" is raised where the agency is charged with misconstruing

its own regulations in reaching a decision.                     See Rotinsulu v.

Mukasey, 515 F.3d 68, 72 (1st Cir. 2008) (explaining that "[a]n

agency has an obligation to abide by its own regulations" and

"[t]he   failure       to   follow   an     applicable    regulation    may   be    a

sufficient ground for vacation of an agency's decision, resulting

in a remand"); Cardoso-Tlaseca v. Gonzales, 460 F.3d 1102, 1103-04

(9th Cir. 2006) (holding that the court had jurisdiction over

alien's petition for review because the alien's claim that the BIA

misconstrued a regulation so as to bar his motion to reopen

presented a question of law); see also H. Rep. 109-72, at 175-76

(2006) (explaining in conference report on the REAL ID Act that use


                                           -14-
of the term "question of law," as codified in § 1252(a)(2)(D)

refers to a "question regarding the construction of a statute").

            We agree with Lumataw that the question of whether the IJ

and BIA applied the correct filing deadline in assessing the

timeliness of his asylum application, constitutes a "question of

law" underlying the agency's timeliness determinations.                    This is

not a case where the alien alleges that "the agency got the facts

wrong."     Usman v. Holder, 566 F.3d 262, 268 (1st Cir. 2009)

(citations omitted).         The relevant facts, namely, the dates that

Lumataw entered the country and filed for asylum individually, and

as part of his wife's application, are not in dispute.                 Nor does

Lumataw challenge the agency's exercise of its discretion in

determining that no exception to the filing deadline was warranted.

See    Filip,   554   F.3d    at   687    (describing     determination      under

§     1158(a)(2)(D)     as    to   whether      changed       or   extraordinary

circumstances justify filing delay as "'inherently discretionary'

and not reviewable").         That analysis, Lumataw properly contends,

may only be conducted on remand.           See González v. Thomas, 547 U.S.

183 (2006). Rather, at its core, the question underlying Lumataw's

challenge asks whether the agency misconstrued a statute, 8 U.S.C.

§   1158(a)(2)(B),     and   its   own     regulation,    8   C.F.R.   §    1208.4

(a)(2)(ii),     in    assessing    the    timeliness     of   Lumataw's     asylum

application.     See In re F-P-R-, 24 I & N at 685 (holding that IJ

"erred as a matter of law when he calculated the 1-year filing


                                         -15-
period on the basis of the respondent's prior arrival in the United

States in 1989 instead of the respondent's last arrival on July 20,

2005"   (emphasis    added)).     Thus,    we    hold      that   Lumataw      has

"identif[ied] a colorable, non-frivolous 'legal . . . defect in the

[IJ and BIA's timeliness] decision[s]'" that is within this court's

jurisdiction to review.         See Usman, 566 F.3d at 267 (quoting

Rashad, 554 F.3d at 5).

           Upon   undertaking    such   review,       we   hold   that   the    IJ

committed legal error when he faulted Lumataw for untimely filing

"10 years after he entered" in 1995 without recognizing either the

absence of a filing deadline for the first few years of that

period, or the undisputed record fact of Lumataw's inclusion in his

wife's January 2003 asylum application.         Cf.    Arif, 509 F.3d at 680

(suggesting   that    petitioner's      later-filed        individual    asylum

application would be timely if she had timely filed jointly with

her husband, but holding that it lacked jurisdiction to review

agency conclusion that petitioner failed to show by "clear and

convincing evidence" that prior joint application was filed within

one year of entry); 8 C.F.R. § 1208.4(a)(4)(i)(C) (citing "[i]n the

case of an alien who had previously been included as a dependent in

another alien's pending asylum application," "the loss of [that]

. . . relationship" as example of type of "changed circumstance[]"

that would warrant exception to one-year filing rule).




                                   -16-
          We further hold that the BIA committed legal error in

affirming the IJ's determination of untimeliness on grounds that

Lumataw "fail[ed] to file his application for asylum within 1 year

of his arrival in the United States in 1995," where Lumataw's

application need only have been filed by April 1, 1998 in order to

be timely.   See 8 C.F.R. § 1208.4(a)(2)(ii) (explaining that the

"1-year period shall be calculated from the date of the alien's

last arrival in the United States or April 1, 1997, whichever is

later" (emphasis added)).5

                 b.    Harmless error

          Despite legal error, we would be required to affirm the

agency's rejection of Lumataw's asylum claim as untimely if the

evidence nevertheless "compel[led] a conclusion" that Lumataw's

asylum application was untimely and no exceptions to the filing

deadline applied.     Un v. Gonzales, 415 F.3d 205, 209 (1st Cir.

2005) (emphasis added) (holding that IJ's failure to address past


5
   The government cites Odmar as analogous to the instant case.
See Odmar v. Mukasey, 294 F. App'x 611, 612 (1st Cir. 2008)
(unpublished) (concerning an alien who claimed that conditions in
Indonesia had been deteriorating since his 1999 departure but who
did not apply for asylum until six years later in 2005). The BIA
found that Odmar was ineligible for asylum because he failed to
file his application within the statutory one-year deadline and did
not establish any changed or extraordinary circumstances to excuse
his late filing.      In denying Odmar's appeal, we held that
"[d]eterminations of changed circumstances are generally factual
determinations" and that Odmar had failed to prove otherwise. Id.
at 613. However, the crucial distinction between Odmar and this
case is that, in Odmar, there was no legal error found. It was
because the agency's "determination did not involve the application
of an erroneous legal standard," that review was precluded. Id.

                                -17-
persecution argument was not harmless error).6                 Because "[w]e

cannot say the evidence compels a conclusion either way," the error

cannot   be    regarded    as   harmless.    Id.   (citing   El    Moraghy    v.

Ashcroft, 331 F.3d 195, 205 (1st Cir. 2003)).

              Although    the   government   concedes   that      Lumataw    was

required to file his application within one year of April 1, 1997

rather than within one-year of his arrival in the United States,

see 8 C.F.R. § 1208.4(a)(2)(B)(ii), it is nevertheless undisputed

that Lumataw failed to filed his application by April 1, 1998 --

the proper asylum filing deadline applicable to him.                Therefore,

the government argues, the IJ and BIA properly found that Lumataw's

application was untimely and that no exceptions applied. Moreover,

the government argues, the BIA concluded that even considering

Lumataw's wife's 2003 filing, Lumataw nonetheless failed to timely

file for asylum.      Thus, the government suggests that any error in

the agency's articulation of the proper filing deadline and initial

filing date was harmless.


6
   We note that the kinds of errors previously found "harmless" in
the immigration context are more clearly non-prejudicial than the
error in this case. See, e.g., Mekhoukh v. Ashcroft, 358 F.3d 118,
130 (1st Cir. 2004) (holding that omission of evidence that
"contains no information that materially affects the outcome of
[the petitioner's] claims" constitutes harmless error (emphasis
added)); Enwonwu v. Gonzales, 232 F. App'x 11, 14 (1st Cir. 2007)
(stating error was harmless because it was "not substantive" when
the BIA mistakenly said, "'[t]he respondent's appeal is
dismissed,'" when the BIA meant to say the petitioner's appeal was
sustained); Rotinsulu, 515 F.3d at 73 (noting that "material
deficiency in the BIA's decision . . . would have been harmless"
because claim was nevertheless definitively precluded).

                                     -18-
             At   first    blush,   the     government's   argument   carries

substantial force.        After all, taking April 1, 1998 as the proper

date upon which Lumataw's one-year filing window expired, and

January 2003, the date of his wife's filing, as the date of

Lumataw's initial filing, Lumataw's application was nevertheless

almost five years late.       Lumataw argues, however, that by charging

him with failing to file within one year of his 1995 entry, when no

such   requirement    existed,      and    omitting   consideration   of   his

inclusion in his wife's 2003 application, the agency attributed to

Lumataw an additional five years of delay for which he was not

legally responsible.        The agency's legal errors, Lumataw argues,

which caused it to incorrectly identify the two dates relevant to

a proper "changed" or "extraordinary" circumstances inquiry, meant

that the agency never engaged in a meaningful analysis of whether

the evidentiary record established circumstances that warranted an

exception to the filing deadline.

             Lumataw argues that, on remand, with the alleged legal

errors corrected, the record evidence supports a finding that

changed circumstances in Indonesia justify his delay in filing.

See 8 U.S.C. § 1158 (a)(2)(D).            Specifically, although the asylum

filing deadline applicable to him was April 1998, Lumataw argues

that   the   evidentiary     record   contains     extensive   documentation

showing that it was from the late 1990s into the early 2000s that

conditions for Christians in Indonesia progressively deteriorated,


                                      -19-
a trend sparked by the overthrow of a long-time dictator who had

previously suppressed religious tensions.                   In support of his

position, Lumataw points to 2002 State Department Human Rights

Reports on the record, which show an increase in interreligious

violence   and    tension       in   Indonesia   in   the   period    immediately

preceding his filing for asylum along with his wife. Specifically,

the State Department's Religious Freedom Report for 2001-2002

acknowledged the substantial spike in violence in Indonesia during

this period.7      By including himself in his wife's January 2003

application, Lumataw argues, he can show that he filed his asylum

application      within     a    "reasonable     time"      after    the   changed

circumstances in Indonesia occurred.              See 8 C.F.R. § 1208.4(a)

(4)(ii) (explaining that "changed circumstances" exception to one-

year asylum filing deadline applies if applicant files "within a

reasonable period" given the "changed circumstances"); Husyev v.


7
           Religious intolerance increasingly was evident
           during the period covered by this report, and
           became a matter of growing concern to many
           Indonesians. Apart from the violence in the
           Moluccas and Central Sulawesi, religious
           intolerance occasionally manifested itself
           elsewhere in the country in the form of
           attacks on churches. During the second half
           of 2001, at least 30 churches were either
           forcibly closed or destroyed in Sulawesi, West
           Java, Jakarta, Yogyakart, Semarang, Aceh and
           Buru Island.   There were no reports of any
           mosques being destroyed during this period
           covered by this report.

U.S. State Dept. International Religious Freedom Report, Indonesia,
2002.

                                        -20-
Mukasey, 528 F.3d 1172, 1181 (9th Cir. 2008) (identifying the

threshold question for the one-year exception analysis as whether

the application was filed in a "reasonable period" after the

changed circumstances occurred).           Thus, the asylum claim would not

be time-barred.

          Ultimately,      we    are    persuaded      by   Lumataw's    argument.

Although admittedly a close question, we cannot confidently say

that this was a "harmless error, which did not affect the outcome

of the IJ's decision . . . ."            Butt v. Keisler, 506 F.3d 86, 90

(1st Cir. 2007).      Lumataw indisputably did not file his asylum

application by April 1, 1998, and thus, his application was in any

event untimely.      Yet, we conclude that by applying the proper

timeliness analysis, the agency is more likely to have found

circumstances that could excuse the untimely filing.

          First,     in   terms    of     the   IJ's    failure   to     recognize

Lumataw's inclusion in his wife's application, we recognize that it

was just before the filing of that joint application in January

2003 that the State Department human rights reports, part of the

record before the agency, document an upsurge in interreligious

tensions and violence in Indonesia. See 8 C.F.R. § 1208.4(a)(4)(i)

(including changes in conditions in the applicant's country within

the   meaning   of   "changed      circumstances").            This     change   in

circumstances   could     be    found    to    have   "materially     affect[ed]"

Lumataw's eligibility for asylum, so as to excuse his late filing.


                                        -21-
See id. (referring to "circumstances materially affecting the

applicant's eligibility for asylum"); Kojo v. Holder, No. 04-73163,

2009 WL 1396836, at *1 (9th Cir. 2009) (noting that "worsening

violence towards Christians [in Indonesia] and the increasingly

ineffective response from the government . . ." may constitute

changed conditions justifying [petitioner's] untimely application"

for asylum, filed in 2002 rather than 1998, and remanding to IJ for

appropriate determination).       Moreover, while what constitutes a

"reasonable time" is nowhere defined with exactitude, at least two

members of the BIA have suggested that, barring extraordinary

circumstances, "'a reasonable period' for bringing an asylum claim

based on 'changed circumstances' is . . . 1 year from the point at

which the circumstances changed."            In re G-C-L-, 23 I. & N. Dec.

359, 364 (B.I.A. 2002) (Pauley, Board Member, dissenting).             This

proposition of one year as a bench mark for what constitutes a

"reasonable time" supports the notion that had Lumataw's 2003

derivative application filing date been taken into account, in

light of the 2002 events in Indonesia, the agency could have found

that   Lumataw   filed   within   a    reasonable    time   after   "changed

circumstances" in Indonesia arose.

           Moreover, even if the BIA is regarded as having partially

"corrected" the IJ's error with respect to the non-consideration of




                                      -22-
the 2003 derivative filing,8 it nevertheless perpetuated the IJ's

error regarding the filing deadline applicable to Lumataw, when it

cited his failure to apply within one year of his 1995 arrival.9

Thus, the BIA's determination that no exceptions justified the

untimely filing was erroneously premised on an at least an eight-

year delay.   But as explained above, Lumataw cannot be charged, as

a matter of law, for the period of delay prior to the enactment of

the one-year filing deadline.

          Ultimately,   the     question   of   whether   changed   or

extraordinary circumstances exist to excuse an alien's failure to

meet the deadline for filing an asylum application is a highly

fact-specific inquiry requiring an individualized analysis of the

facts of the particular case.    Matter of Y-C-, 23 I. & N. Dec. 286,

287-88 (B.I.A. 2002).10 And, inevitably, justifying an eight or ten


8
   The BIA stated that "[w]hile the respondent asserts that the
[IJ] did not acknowledge that his wife filed an application in
2003, which included the respondent, the respondent failed to
demonstrate that the [IJ's] omission of this fact supports a
finding that his failure to file his application for asylum within
1 year of his arrival in the United States in 1995 should be
excused . . . ." (emphasis added). This suggests that unlike the
IJ, the BIA took the 2003 filing into account.        However, it
nevertheless misstated the applicable filing deadline.
9
  To the extent that the BIA adopted the findings and reasoning of
the IJ, we review the decision of the IJ. Sukwanputra v. Gonzales,
434 F.3d 627, 631 (3d Cir. 2006). Insofar as the BIA set forth its
own opinion, however, we review its reasoning. Id.
10
   See also I.N.S. Asylum Officer Training Manual: One Year Filing
Deadline         (Nov.        2001),        available          at
http://www.asylumlaw.org/docs/united_states/asylum_officer_traini
ng_oneyear_112001.pdf (hereinafter "AO Training Manual").      The

                                 -23-
year delay to the satisfaction of the agency is a more formidable

task than justifying a substantially shorter, five-year period of

delay.11    We cannot confidently say that the improper attribution

of several additional years of delay to Lumataw was not the "final

straw"     precluding   the   BIA    from       exercising      its    discretion   in

Lumataw's    favor.     Moreover,        the    absence    of     an   asylum   filing

deadline at the time of Lumataw's initial entry and for several

years thereafter, if recognized, could have itself been considered

"extraordinary circumstances" justifying a late filing.                         See 8

C.F.R. § 1208.4(a)(5) (defining "extraordinary circumstances" as

"factors    directly    related     to    the    failure     to    meet   the   1-year

deadline"); AO Training Manual, at 15-16 (instructing AO's, in

conducting "extraordinary circumstances" analysis, to consider

"any . . . factor or group of factors" which, "depending on the

facts of the case" "produced a significant barrier to timely


Manual suggests that whether an exception justifies an untimely
filing is a fact-specific determination and instructs asylum
officers to ask whether "a reasonable person under the same or
similar circumstances as the applicant would have filed sooner."
Id. at 19. The Manual also instructs that asylum officers "must be
flexible and inclusive" in examining changed or extraordinary
circumstances."   Id. at 18.    Although not binding, the Manual
constitutes persuasive authority.
11
     Nor is successfully justifying a five-year filing delay
unprecedented.   See Matter of Mirmehdi, A75-622-144, 29 Immig.
Rptr. B1-132 (B.I.A. Aug. 20, 2004) (upholding determination that
changed circumstances justified filing asylum application five
years after arrival); In re Bassel Marshi, No. A26-980-386, at 1-3
(Op. Atty. Gen. Feb. 13, 2004) (reversing BIA and holding that
"changed circumstances" justified alien's thirteen year delay in
filing asylum application).

                                         -24-
filing"). Finally, also bearing in mind the canon which, given the

drastic    consequences           of   deportation,       favors    construction   of

immigration laws in the light most favorable to the alien12 we find

that we are unable confidently to conclude that had the agency

conducted the proper timeliness analysis, it would not have found

that an exception justifying Lumataw's untimely filing applied.

And had the untimely filing been excused, Lumataw would not have

been precluded from demonstrating his eligibility for asylum.13

Thus, we cannot say that the agency's errors did not prejudice

Lumataw.        We leave it to the agency to determine upon remand

whether    or    not   the    application      of   the    proper    analysis   would

nevertheless yield the same result.

            In reaching this holding, we emphasize that we reach no

conclusion as to whether, under the proper analysis, Lumataw's

undisputed      failure      to    timely    file   his    application    should   be

excused.    Rather, because determinations regarding whether changed

or extraordinary circumstances justify a late-filed application are

"generally factual determinations," Odmar, 294 F. App'x at 613, we


12
    See Cardoza-Fonseca, 480 U.S. 421, 449 (1987); Pacheco v.
I.N.S., 546 F.2d 448, 449 (1st Cir. 1976) (citing Barber v.
Gonzales, 347 U.S. 637 (1954)); Fong Haw Tan v. Phelan, 333 U.S. 6,
10 (1948).
13
   Although, in the course of its withholding of removal inquiry,
the agency found that Lumataw had not shown past persecution,
because it also determined his asylum application to be untimely,
it never evaluated whether Lumataw could qualify for asylum based
on a well-founded fear of future persecution.      See discussion
infra.

                                            -25-
lack authority to make the discretionary determination in the first

instance of whether Lumataw in fact warrants an exception to the

one-year filing deadline.      What we recognize, however, is that the

agency committed legal error in conducting its timeliness analysis,

and a possibility exists that Lumataw might have satisfied 8 U.S.C.

§   1158    (a)(2)(D)    but   for    the   IJ   and    BIA's   unambiguous

mischaracterization of his filing obligations.           See Kojo, 2009 WL

1396836, at *1 (granting petition to review and remanding because

"the IJ failed to analyze in the first instance whether changes in

Indonesia    between    1998   and   2002   justify    the   untimely   filed

application" for asylum).        Because we cannot conclude that the

legal errors raised by this appeal were harmless, we grant the

petition for review and remand.

            2.   Past Persecution

            Lumataw argues that the agency erred in holding that he

failed to make out a claim of "past persecution." Past persecution

can serve as the basis for either a withholding of removal or an

asylum application.      See 8 C.F.R. §§ 1208.13(b), 1208.16(b).         The

IJ and BIA found that the sole incident cited by Lumataw, even if

motivated by religious animus, did not rise to the level of past

persecution.     See Matter of Acosta, 19 I. & N. Dec. 211, 216

(B.I.A. 1985) (defining "persecution" as a "threat to the life or

freedom of, or the infliction of suffering or harm upon, those who

differ in a way regarded as offensive").         Lumataw argues that this


                                     -26-
conclusion is contrary to the law in this circuit, which holds that

"credible threats can, depending on the circumstances, amount to

persecution, especially when the assailant threatens the petitioner

with death, in person, and with a weapon."          Sok v. Mukasey, 526

F.3d 48, 54 (1st Cir. 2008).

           Lumataw argues that he credibly testified that he was

threatened with death by a person with a knife on account of his

Christian religion.     The agency so found.   But while Sok holds that

credible threats could constitute past persecution, whether that is

actually   shown   in    any    particular   case   "depend[s]   on   the

circumstances."    Id.         For example, we have held that "hollow

threats . . . without more, certainly do not compel a finding of

past persecution."       Ang v. Gonzales, 430 F.3d 50, 56 (1st Cir.

2005).   As the government accurately notes, the "circumstances" of

Sok are distinguishable from those in the instant case in that

Lumataw received only a single threat unaccompanied by physical

harm, whereas Sok involved "six separate instances in which [she]

was either threatened with death or serious injury . . . was beaten

and detained, or was with her husband when he was threatened or

beaten."   Id.; see also Sompotan v. Mukasey, 533 F.3d 63, 71 (1st

Cir. 2008) (noting that "'the presence or absence of physical harm,

(and, indeed, the degree of harm inflicted) remains a relevant

factor in determining whether mistreatment rises to the level of




                                    -27-
persecution'" (quoting Ruiz v. Mukasey, 526 F.3d 31, 37 (1st Cir.

2008)).

           Ultimately,    our    authority       to   disturb      the   agency's

determination   is   constrained    by     our    deferential       "substantial

evidence" standard of review "which demands that we uphold the

agency's determination unless the evidence points unerringly in the

opposite direction." Rashad, 554 F.3d at 6 (quoting Khan, 549 F.3d

at 576).   We cannot say on these facts that the "record compels a

contrary   conclusion."      Elías-Zacarías,          502   U.S.    at   481   n.1

(applying this standard and stating "[t]o reverse the BIA finding

we must find that the evidence not only supports the conclusion,

but compels it"); see also Arif, 509 F.3d at 680 (explaining that

"persecution is an extreme concept that does not include every sort

of treatment our society regards as offensive" (internal quotation

marks omitted)).     We therefore, "find no basis for disturbing [the

IJ and BIA's] conclusion that the petitioner failed to show past

persecution."    Nikijuluw v. Gonzales, 427 F.3d 115, 121 (1st Cir.

2005).

           3.   Well-Founded Fear

           Finally, Lumataw argues that even absent a favorable

finding on the past persecution question, on remand, Lumataw should

be entitled to present an asylum claim based on "well-founded fear

of future persecution."         We agree.        The IJ and BIA found that

Lumataw did not meet the standard for withholding of removal on the


                                    -28-
basis   of   fear   of   future   persecution,   as   the   record   did   not

establish that Lumataw would "more likely than not" be persecuted

on the basis of his religion if he returned to Indonesia.             We hold

this decision to be supported by substantial evidence.               However,

because Lumataw's asylum claim was dismissed as untimely, Lumataw's

fear of future persecution claim was assessed only under the higher

standard of proof applicable to withholding of removal claims,

rather than the asylum standard.        Pan, 489 F.3d at 86 (explaining

that "'more likely than not' standard is harder for an alien to

satisfy than the 'reasonable possibility' standard for showing a

well-founded fear of future persecution in asylum cases"); see also

Cardoza-Fonseca, 480 U.S. at 431 (finding in asylum context that

ten percent chance of being persecuted provides basis for "well-

founded" fear).      Lumataw argues that substantial evidence on the

record, including various country conditions reports documenting a

growing trend of intolerance against Christians in Indonesia, would

support at least a ten percent possibility of future persecution if

he were removed.     We lack authority to evaluate this claim in the

first instances.         But if, on remand, the IJ finds that Lumataw

warrants an exception to the one-year filing deadline, his asylum

claim on the basis of well-founded fear of future persecution in

Indonesia must be revisited as well.




                                     -29-
                         III. Conclusion

          For the foregoing reasons, we grant this petition for

judicial review and remand.




                              -30-